                              United States District Court
                            Western District of North Carolina
                                   Asheville Division

 JANE MINEAR,                           )            JUDGMENT IN CASE
                                        )
               Plaintiff,               )             1:20-cv-00260-MOC
                                        )
                  vs.                   )
                                        )
 KILOLO KIJAKAZI,                       )
 Commissioner of Social Security,       )
                                        )
              Defendant.                )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 11, 2021 Order.

                                               August 11, 2021




        Case 1:20-cv-00260-MOC Document 18 Filed 08/11/21 Page 1 of 1
